06/16/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0579


                                      DA 20-0579
                                   _________________

ALLAN G. HOLMS, a Montana Corporation
d/b/a HOLMS & ASSOCIATES,

             Plaintiff and Appellee,
                                                                   ORDER
      v.

MARK A. BRETZ,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kurt Krueger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 16 2021